DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on August 04, 2022.  

Claims 1-32 and 41 were cancelled. Claims 33-40 and 42-49 are currently pending, of which, claims 33 and 42 were amended.

In light of amendments, the rejection of claims under 35 USC §112(b) was withdrawn.

Applicant’s arguments, with respect to the rejection(s) of amended claims 33 and 42 (and their dependent claims), have been considered but are moot in view of the new ground of rejection necessitated by the addition of limitations, which are rejected as shown below.

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are not persuasive. 
a/ Applicant, in his remarks, stated that the combination of Iwamura and Li fails to disclose, teach, or suggest, at least, “releasing the stored one or more conditional handover configurations when the executing of the handover is successfully completed,” as recited in independent claim 33.
To be specific, Applicant states that the adjacent frequency information of Li cannot be equated to “one or more conditional handover configurations” recited in independent claims 33 and 42. 
Examiner respectfully disagrees.
Li teaches the RNC delivers a measurement control message to the UE, where the measurement control message contains adjacent frequency information (para.52) so as for the UE to perform the frequency handover (para.11), and wherein the adjacent frequency information of F2, e.g., condition, is F1 and F3 (para.49), which are measured when UE performs handover between frequencies (para.3). 
Thus, the adjacent frequency information of Li can be equated to “one or more conditional handover configurations” recited in independent claim 33.

b/ Futhermore, the Applicant argues that nowhere does Li disclose or suggest “transmitting, to the base station, a UEcapabilityinformation message to indicate that the UE supports a conditional handover,” as recited in claims 37 and 46. 
Examiner respectfully disagrees.
Li teaches UE reports the capability of inter-frequency measurement, which is necessary for the handover operation (para.3 and para.44), and the handover operation can be a frequency handover, which uses a frequency that is adjacent to the current frequency that the UE works on, e.g., condition of handover (para.49). 
Thus, Li does suggest “transmitting, to the base station, a UE capabilityinformation message to indicate that the UE supports a conditional handover.

c/ Lastly, the applicant states that Kuo does not indicate whether a stored conditional handover configuration is released upon entering any particular RRC mode, such as an RRC idle mode, as recited in claims 34, 35, 43, and 44.
Examiner respectfully disagrees. 
Kuo describes the handover is initiated by first performing measurement (para.39) and by using RRCConnectionReconfiguration message (para.40). Kuo continues to indicate that deciding which serving cells are to be used after handover, e.g., conditional handover (para.41), and releasing {target} Scell(s) according to sCellToReleaseList, e.g., identifier, included in {second} RRCConnectionReconfiguration message being sent to the UE (para.44-45), wherein the RRCConnectionReconfiguration message is used to modify an RRC connection, e.g., and to remove SCells (para.40).
It is obvious to one skilled in the art to release a stored conditional handover configuration of Iwamura, upon modifying a RRC connection corresponding to the transition into the idle-mode configuration, e.g., upon entering RRC idle mode; thus facilitating a proper release of stored configurations in a timely manner upon entering RRC idle mode, so as to avoid the waste of uneccessary resource usage. 
Therefore, Kuo does indicate whether a stored conditional handover configuration is released upon entering any particular RRC mode, such as an RRC idle mode. 

Dependent claims 34-40 and claims 43-49 are also rejected at least based on their respective dependencies to the above discussed amended independent claims 33 and 42.
In view of the above reasoning, the examiner believes that the rejections of claims 33-40 and 42-49 under 35 U.S.C. 103 should be sustained.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.


Claims 33, 37-40, 42, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in International Pub. No. EP 2 222 115 A1, hereinafter referred to as Iwamura, in view of Li et al. in US Pub. No. 2016/0302130 A1, hereinafter referred to as Li, and further in view of Henry et al. in US Pub. No. 2016/0316406 A1, hereinafter referred to as Henry.



Regarding claim 33, Iwamura discloses a method executed by a user equipment (UE) (mobile station UE, Fig.2) comprising:
receiving, from a base station, one or more conditional handover configurations (receiving from radio base station a measurement rule specifying command that specifies addition or deletion of measurement rule, and a measurement object specifying command that specifies addition or deletion of measurement object at time of inter-frequency handover, e.g., conditional handover configurations, para.16 or para.75), each of the one or more conditional handover configurations, including (measurement rule includes, para.70):
information associated with a corresponding one of a plurality of neighboring cells (specifying Measurement Rule to be used in handover destination cell, e.g., neighboring cell, [para.75] among LTE, UTRAN, GERAN neighboring cells, [Fig.7-11] wherein measurement rule may be called reporting configuration [para.34]), and 
a handover condition comprising a measurement event based on a signal quality of at least one of a serving cell and the corresponding one of a plurality of neighboring cells (determination condition is defined for determining whether or not to transmit a Measurement Report , on basis of a measurement result of a radio quality in an inter-frequency cell using a frequency different, e.g., neighboring cell, from that of cell currently in communication, e.g., serving cell with mobile station UE, [para.34], wherein the frequency is among a plurality of frequencies [Fig.7-11]);
storing the one or more conditional handover configurations (storing measurement rule and measurement object identification information, para.20);
performing handover monitoring according to one or more handover conditions of the one or more conditional handover configurations (measuring frequency whose radio quality is to be measured for handover, para.16, lines 10-20, or para.47 or para.53);
determining that a handover condition of one conditional handover configuration of the one or more conditional handover configurations is met (when determination condition defined in Measurement Rule associated with Measurement Object is determined to be satisfied on basis of the radio qualities measured, para.16, lines 10-20, or para.55), executing a handover to one of the plurality of neighboring cells associated with the one conditional handover configuration (performing an inter-frequency handover on basis of measurement report to one of multiple cells using different frequencies, para.2 ,and para.16).
Iwamura does not disclose releasing the stored one or more conditional handover configurations when the executing of the handover is successfully completed; which is known in the art and commonly applied in communications field for data communications, as suggested in Li’s disclosure as below.
Li, from the same field of endeavor, teaches releasing the stored one or more conditional handover configurations when the executing of the handover is successfully completed (after performing inter-frequency handover, UE may clear stored adjacent frequency information because frequency used after handover is different from frequency used before the handover, para.61).		
It would be obvious to perform the handover according to conditions specified in handover configurations according to conditions specified in handover configurations; thus facilitating the performance of an efficient handover while reducing processing time otherwise spent in unneccessary operations.  
Iwamura in view of Li do not specifically mention that the UE executes the handover to a neighboring cell after the UE determinines a handover condition is met; which is known in the art and commonly applied in communications field for data communications, as suggested in Henry’s disclosure as below.
Henry, from the same field of endeavor, teaches he UE executes the handover to a neighboring cell after the UE determinine a handover condition is met (UE determines that a handover to a target cell is to be initiated based on various conditions and performs handover to target cell site when condition is met, e.g., cell site having highest carrier signal quality, para.38).
Also, Henry states that other various conditions should be met in order to perform handover, e.g., femtocell identifier (ID) (e.g., Physical Cell Identity (PCI)), a channel number, a frequency band, scrambling codes, security data, location of femtocell (para.37).
Thus, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to -- after the UE determines the handover condition is met, as indicated in Henry -- performing the handover according to conditions specified in handover configurations – which are stored when received -- then are subsequently released when the handover successfully completes – as indicated in Iwamura in view of Li; thus achieving optimal handover processing by quickly identifying {target} neighboring cell(s) for handover, without degrading on-going communication sessions while saving network resources. 

Regarding claim 37, Iwamura in view of Li, and Henry disclose wherein transmitting, to the base station, a UEcapabilityinformation message to indicate support of conditional handover (reporting capability of inter-frequency measurement to an RNC, para.44); thus facilitating a prompt handover decision from base station by providing necessary mobile apparatus capability information to base station.

Regarding claim 38, Iwamura in view of Li, and Henry disclose wherein each of the one or more handover conditions is configured by a measurement identifier, and the measurement identifier is used to identify a measurement configuration (see Fig.3 and Fig.4 of Iwamura).

Regarding claim 39, Iwamura in view of Li, and Henry disclose wherein each of the one or more handover conditions is associated with a measurement report configuration containing information used to indicate the report configuration is for one handover condition (determining measurement report by use of condition identified by measurement rule, see para.52 in Iwamura).
Iwamura also discloses transmitting a Measurement Report to radio base station eNB, only when determining that determination condition is satisfied (see para.78 in Iwamura).
Thus, it would be obvious to imply that the UE does not perform a measurement report for the report configuration, in case of the determination condition is not satisfied; thus reducing traffic volume by only sending measurement report on cells/ frequencies that can be potentially serve as targets in handover.


Regarding claim 40, Iwamura in view of Li, and Henry disclose wherein each of the one or more the handover conditions is associated with a measurement report (first determination condition for determining, on the basis of radio quality measured by a first measurement, second determination condition is for determining, on basis of  radio quality measured by a second measurement, [see para.19 in Iwamura] or condition associated with target cell site for handover having highest carrier signal quality, see para.38 in Henry).

Regarding claim 42, claim 42 is rejected for substantially same reason as applied to claim 33 above, except that claim 42 is in a device claim format, and wherein Iwamura [in claim 42] also discloses a user equipment (UE) (mobile station UE in Fig.2), comprising an inherent receiving circuitry, an inherent storage circuitry; and a handover circuitry (handover processing unit, element 16 in Fig.2), and a management circuitry (measurment information storage unit, element 13 in Fig.2) being implemented to carry out claimed functionalities.

Regarding claim 46-49, claims 46-49 are rejected for substantially same reason as applied to claims 37-40 above, respectively, except that claims 46-49 are in a device claim format.


Claims 34-35 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Li, and Henry, as applied to claims 33 and 42 above, respectively, and further in view of Kuo in Pub. No. US 2012/0106510 A1, hereinafter referred to as Kuo.


Regarding claim 34, Iwamura in view of Li, and Henry do not disclose wherein releasing the stored one or more conditional handover configurations is associated with an identifier upon receiving a Radio Resource Control (RRC) message containing the identifier; and the identifier is used to release a corresponding conditional handover configuration of the stored one or more conditional handover configurations; which is known in the art and commonly applied in communications field for data communications, as suggested in Kuo’s disclosure as below.
Kuo, from the same field of endeavor, teaches releasing the stored one or more conditional handover configurations is associated with an identifier upon receiving a Radio Resource Control (RRC) message containing the identifier (releasing Scell(s) according to sCellToReleaseList, e.g., identifier, including SCells configured to UE in the RRCConnectionReconfiguration message sent to UE, para.44-45); and the identifier is used to release a corresponding conditional handover configuration of the stored one or more conditional handover configurations (wherein sCellToReleaseList is used for UE to release all the potentially configured SCells, para.43); thus facilitating proper release in a timely manner.

Regarding claim 35, Iwamura in view of Li, and Henry do not disclose wherein releasing the stored one or more conditional handover configurations upon receiving a Radio Resource Control (RRC) message that is used to indicate to the UE to enter into RRC inactive state; which is known in the art and commonly applied in communications field for data communications, as suggested in Kuo’s disclosure as below.
Kuo, from the same field of endeavor, teaches releasing the stored one or more conditional handover configurations upon receiving a Radio Resource Control (RRC) message that is used to indicate to the UE to enter into RRC inactive state (if an RRC connection is not established between UE and radio network, UE is in an RRC idle mode, para.22). 
Therefore, it is desirable that if a connection is not established, no configuration is involved – for the benefit of preventing from wasting processing resources.

Regarding claims 43-44, claims 43-44 are rejected for substantially same reason as applied to claims 34-35 above, respectively, except that claims 43-44   are in a device claim format.


Claims 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Li, and Henry, as applied to claims 33 and 42 above, respectively, and further in view of Basu Mallick et al. in Pub. No. U.S. 2016/0174124 A1 (prior art of record), hereinafter referred to as Mallick.


Regarding claim 36, Iwamura in view of Li, and Henry do not disclose wherein releasing the stored one or more conditional handover configurations upon radio link failure; which is known in the art and commonly applied in communications field for data communications, as suggested in Mallick’s disclosure as below.
Mallick, from the same field of endeavor, teaches radio link failure corresponds to no UE-based mobility (para.42) and upon detecting radio link failure, a node discards any current RN subframe configuration (para.50).
Therefore, it would be obvious to one of ordinary skill in the art to also discard stored conditional handover configuration upon radio link failure, for the current configuration is no longer applied -- while saving storage resources.


Regarding claim 45, claim 45 is rejected for substantially same reason as applied to claim 36 above, except that claim 45 is in a device claim format.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu, Lee, and Xu are all cited to show that managing the handover configuration by using a first Radio Resource Control (RRC) message containing a handover command; and storing a handover configuration included in the first RRC message – would maintain communication with a source base station before a handover is executed while shortening data transmission interruption time, similar to the claimed invention. 


Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     
	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465